The appellant was convicted in the District Court of Cooke County for the offense of possessing mash for the unlawful manufacture of spirituous, vinous and malt liquor capable of producing intoxication, and his punishment assessed at confinement in the penitentiary for a term of two years.
Appellant filed a motion to quash the indictment because there was not sufficient order on the minutes of the court showing the presentment of said indictment as required by Sec. 446, C. C. P. In said motion it is made to appear that the following is the order of the court showing the presentment of said indictment:
"Thursday, May 1, 1924. This day came on to be heard into open court in a body the grand jury, a quorum thereof being present and through their foreman delivered to the judge of this court the following indictments, to-wit: Numbers 7364 *Page 259 
(and other cases by number against various other parties) and the said grand jury adjourned until Wednesday, May 7, 1924."
The record manifests the fact that No. 7364 is the indictment on which the appellant was convicted.
The trial court correctly overruled the motion to quash. Lynn v. State, 13 S.W. 868. Judge Wilson in the Lynn case, supra, decided the exact question presented against the appellant's contention. From that case, we quote the following:
"When an indictment is presented in court, the law requires that the fact of presentment shall be entered upon the minute, noting the style and the file number of the indictment, but omitting the name of the defendant, unless he is in custody or under bond. Id. Art. 415. We see from the last cited provision that there must be a file number upon the indictment in the District Court, and this file number is evidently for the purpose of designating and identifying the cause. In our opinion, it is a sufficient description and identification of the cause to state its file number; and we hold, therefore, that the proceedings and certificate of transfer in this cause are in compliance with the statute, and that defendant's plea to the jurisdiction was properly overruled."
The ruling in the Lynn case, supra, is not in conflict with the opinion of Judge Hawkins in the case of Hickox v. State,253 S.W. 823, but a careful consideration of the Hickox case will show that it is clearly distinguishable on the facts presented.
The record discloses that the wife of the appellant was not used as a witness on the trial of the case and bill of exceptions No. 3, complains at the action of the County Attorney in challenging the appellant to put Mrs. Price on the stand and let her testify that the whiskey in question was made for medicinal purposes for her. The bill discloses that this challenge was made in the closing argument, and the appellant objected to it and at the same time accepted the challenge and offered to put her on the stand but the court refused to permit this to be done. This was a matter within the sound discretion of the trial court and we cannot say from this record that this discretion was abused in refusing to stop the argument and reopen the testimony at the stage of the proceedings when this happened. The argument complained of was legitimate and we doubt the propriety, under the circumstances disclosed by this record, of allowing it to be met by reopening the case. *Page 260 
By bill of exceptions, complaint is made at the remarks of the County Attorney in his closing argument to the jury to the effect that if they should turn the appellant aloose he would start on the road to hell many boys, etc. This language was rather lurid but it clearly appears to be offered as nothing more than the conclusion and the deduction of the prosecuting attorney and no doubt the jury considered and weighed it as such. We cannot say that it was of sufficient importance to warrant a reversal of the case. In fact, as above stated, we think it clear that it was a mere statement of the prosecutor's conclusion drawn by him from the facts as developed on the trial of the case.
By special charge No. 4, appellant requested the court to instruct the jury that the law does not limit the quantity of intoxicating liquor a person may manufacture for the purpose set out in Sections Two and Three of the main charge herein given and any quantity of mash on hand would be lawful if the purpose of having said mash on hand was for the manufacture of intoxicating liquor for medicinal purposes and no other purpose. This charge was properly refused. It was clearly on the weight of the evidence, was argumentative and certain parts of it were of doubtful legal soundness.
We have carefully examined the statement of facts and it is our conclusion that the evidence is amply sufficient to support the verdict, and finding no error in the record, it is our opinion that the judgment should be in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.